Mr. Justice Milburn:
I dissent. 'I am much inclined to the opinion that the votes cast at Poplar should have been thrown out at the trial of the contest. The statement of the contestant is not such as a careful lawyer should have drawn, but I think it is fairly implied therein that one of the grounds of the contest was “on account of illegal votes.” (Code of Civil Proe., sec. 2010, subd. 4.)
It is true that section 2015 requires that the contestant at least three days before the trial shall deliver to the opposite party a written list of the number of illegal votes and by whom given, which he intends to prove on the trial. But I think *203the statement made the point, lamely perhaps, that all the votes cast at Poplar on the Indian reserve were illegal, although it is stated in a mass of matter coming after the designation of malconduct of the judges as grounds of contest. Does not this make it certain as to what votes and voters were attacked? Was not the object of the requirement of notice fully attained? The poll-books and ballots made it all clear, and they were to be had at least three days before the trial. The object is to prevent surprise to the contestee as to which of the votes and voters the contestant refers.
In my opinion all of the proceedings in and about the election at Poplar — all being within the Indian reserve — were illegal and void. If the votes there east had been thrown out, Mr. Kerr would not have had a majority, and his opponent would have been declared elected.
It is difficult, on the papers in this case, to decide, but, for the reasons given by me above, I am inclined to the belief that the opinion of the majority of the court is. erroneous and that the correct conclusion has not been reached.